DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/921,237, filed on 10-23-2015.
Specification
The abstract of the disclosure is objected to because it is the same as U.S. Patent No. 9,830,908 and  U.S. Patent No. 10,381,004.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 20 is objected to because of the following informalities:  This method claims should depend on claim 19, not claim 18.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 14 of U.S. Patent No. 9,830,908. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a device, medium, and method comprising: based on a user input being received, performing a function corresponding to a voice input state for receiving a user voice input, receiving the user voice input; identifying whether or not a text corresponding to the user voice input is related to a pre-registered voice command or a prohibited expression; and based on the text being related to at least one of the pre-registered voice command or the prohibited expression, displaying an indicator that the text is related to the at least one of the pre-registered voice command or the prohibited expression.
Claims 1-9 of the instant application are similar to claim 14 of US Patent No. 9,830,908. The user interface would be able to guide the user in registering allowed commands and the registration suitability is an indicator. 
Claims 10-18 of the instant application are similar to claim 4 of US Patent No. 
9,830,908.
Claims 19-20 of the instant application are similar to claim 14 of US Patent No. 9,830,908.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,885,916. Although the claims at they both claim a device, medium, and method comprising: based on a user input being received, performing a function corresponding to a voice input state for receiving a user voice input; receiving the user voice input; identifying whether or not a text corresponding to the user voice input is related to a prohibited expression; and based on the text being related to at least one of the prohibited expression, displaying an indicator that the text is related to the at least one of the prohibited expression.
Claims 1,2,5, and 7 of the instant application are similar to claim 1 of US Patent No. 10,885,916.
Claims 3-4 of the instant application are similar to claims 3 and 4, respectively, of US Patent No. 10,885,916.
Claim 6 of the instant application is similar to claim 3 of US Patent No. 10,885,916.
Claim 8 of the instant application is similar to claim 5 of US Patent No. 10,885,916.
Claim 9 of the instant application is similar to claim 8 of US Patent No. 10,885,916.
Claims 10 and 11 of the instant application are similar to claim 11 of US Patent No. 10,885,916. The audio indication would be output through and audio output. 
Claims 12 and 15 of the instant application are similar to claim 14 of US Patent No. 10,885,916.
Claims 13 and 16 of the instant application are similar to claim 13 of US Patent No. 10,885,916.
Claims 14,19, and 20 of the instant application are similar to claim 12 of US Patent No. 10,885,916.
Claim 17 of the instant application is similar to claim 15 of US Patent No. 10,885,916.
.

Claims 1,2,10,11, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 6 of U.S. Patent No. 10,381,004. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a device, medium, and method comprising: based on a user input being received, performing a function corresponding to a voice input state for receiving a user voice input; receiving the user voice input; identifying whether or not a text corresponding to the user voice input is related to a pre-registered voice command,  and based on the text being related to at least one of the pre-registered voice command, displaying an indicator that the text is related to the at least one of the pre-registered voice command.
Claims 1,2,9, and 10 of the instant application are similar to claim 3 of US Patent No. 10,381,004.
Claims 19 and 20 of the instant application are similar to claim 6 of US Patent No. 10,381,004.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heo et al. (9,219,949) show a display apparatus, an interactive server, and a method for providing response information are provided. The display apparatus includes: a voice collector which collects a user's uttered voice, a communication unit which communicates with an interactive server; and, a controller which, if response information corresponding to the uttered voice which is transmitted to .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        February 24, 2022